Exhibit 10.4(a)

 

SUBLEASE

 

This Sublease made as of March 31, 2003:

 

BETWEEN:

 

SMITH & NEPHEW INC.

 

(hereinafter called the “Sublandlord”)

 

- and -

 

CATALINA LIGHTING CANADA, (1992) INC.

(hereinafter called the “Subtenant”)

 

RECITALS:

 

1.   The Sublandlord has entered into a lease dated November 6, 1997 (the
“Lease”), with Tag Quattro Inc. (the “Landlord”) of that part of the building
located on lands described in Schedule 1 attached hereto, with municipal address
185 Courtney Park Drive, Mississauga, Ontario, the approximate limits of which
are marked in diagonal lines in the plan attached hereto as Schedule 2 (the
“Leased Premises”), together with the Sublandlord’s rights to the use of the
Common Areas as provided for in the Lease;

 

2.   The Sublandlord has agreed to sublease the Leased Premises to the Subtenant
for the term, at the rental and on such terms as are provided for in this
Sublease;

 

3.   The Landlord has consented to this Sublease on the terms of a Landlord’s
Consent to Sublease dated the same date as the date of this Sublease and entered
into among the Landlord, the Sublandlord and the Subtenant (the “Landlord’s
Consent”);

 

4.   All capitalized terms in this Sublease shall have the meanings provided for
in the Lease, unless otherwise provided for herein.

 

AGREEMENT:

 

IN CONSIDERATION of the rents, covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Sublandlord and Subtenant agree as follows:

 

SUBLEASE TERM

 

1.   The Sublandlord hereby subleases the Leased Premises to the Subtenant for a
term commencing July 1, 2003 (the “Sublease Commencement Date”) and expiring
March 30, 2008 (the “Sublease Term”).The Subtenant shall remain in occupation of
the Leased Premises on March 31, 2008, and thereafter, as a direct tenant of the
Landlord in accordance with the provisions of the Landlord’s Consent.



--------------------------------------------------------------------------------

RENT

 

2.   The Subtenant shall pay to the Sublandlord during the Sublease Term as an
annual Minimum Rent the sum of $279,070.50, plus applicable tax thereon, payable
in equal consecutive monthly instalments of $23,255.88, plus applicable tax
thereon, each in advance on or before the first day of each and every month
during the Sublease Term, with the first such monthly payment to be due on or
before July 1, 2003. The Minimum Rent for less than the whole of a calendar
month in which the Sublease Term shall commence or terminate shall be pro-rated.
Notwithstanding anything to the contrary, the parties agree that Minimum Rent
hereunder shall be paid directly to the Landlord by the Subtenant in accordance
with the Landlord’s Consent.

 

ADDITIONAL RENT

 

3.   The Subtenant agrees to pay to the Sublandlord all payments which the
Sublandlord is required to pay to the Landlord under the Lease as Additional
Rent pursuant to the provisions of the Lease chargeable to, or attributable to
the Leased Premises, together with applicable tax thereon. Notwithstanding
anything to the contrary, the parties agree that Additional Rent hereunder shall
be paid directly to the Landlord by the Subtenant in accordance with the
Landlord’s Consent.

 

INDEMNIFICATION

 

4.   An Indemnification Agreement is attached to this Sublease as Schedule 4 and
constitutes an integral part of this Sublease.

 

SUBLANDLORD’S WORK

 

5.   The Subtenant shall accept the Leased Premises in its “as-is” condition as
of the date of this Sublease subject only to the work detailed on Schedule 3
attached hereto (the “Sublandlord’s Work”) to be undertaken by the Sublandlord,
at its sole cost, and to be completed prior to the Sublease Commencement Date.

 

SUBTENANT’S COVENANTS

 

6.   The Subtenant covenants with the Sublandlord:

 

(a) to pay Minimum Rent and Additional Rent in accordance with this Sublease;

 

(b) to pay all business taxes which may be payable in respect of the business
carried on by the Subtenant in and upon or by reason of its occupancy of the
Leased Premises in accordance with the Lease;

 

(c) to keep the Leased Premises in good order and first-class condition and
repair the Leased Premises all in accordance with the obligations of the
Sublandlord as tenant pursuant to the Lease;



--------------------------------------------------------------------------------

(d) to observe and perform all covenants and obligations of the Subtenant under
this Sublease;

 

(e) to use the Leased Premises only for the purpose set out in section 2 of the
Landlord’s Consent and for no other purpose and not to do or omit to do any act
or thing upon the Leased Premises which would cause a breach of any of the
Sublandlord’s obligations as tenant under the Lease;

 

(f) to take out and keep in force during the Sublease Term such insurance in
respect of the Leased Premises as shall comply with the obligations of the
Sublandlord as tenant under the Lease (other than the insurance specified in
sections 11.01(a)(iii) and 11.01(a)(vi) of the Lease as contemplated in the
Landlord’s Consent), subject to the same obligations and same limitations of
liability with respect to damage, loss or injury as are set out in the Lease and
to deliver to the Sublandlord and to the Landlord prior to the Sublease
Commencement Date certificates of insurance to verify such coverages, in
accordance with the relevant requirements of the Lease; and

 

(g) without limitation to any of the foregoing, to perform or cause to be
performed with respect to the Leased Premises all of the covenants of the
Sublandlord as tenant under the Lease, except as otherwise specifically provided
for in the Landlord’s Consent.

 

COVENANTS OF THE SUBLANDLORD

 

7.   The Sublandlord covenants with the Subtenant:

 

(a) for quiet enjoyment;

 

(b) to observe and perform all covenants and obligations of the Sublandlord
under this Sublease;

 

(c) to enforce against the Landlord for the benefit of the Subtenant the
obligations of the Landlord under the Lease; and

 

(d) to pay all Minimum Rent and Additional Rent reserved under the Lease and to
duly perform and observe all the obligations of the Sublandlord as tenant under
the Lease, except to the extent such obligations are assumed by the Subtenant in
this Sublease and except where the Sublandlord may otherwise be prevented,
hindered or delayed from doing so by reason of the acts or omissions of the
Subtenant.

 

ABATEMENT AND TERMINATION

 

8.   In the event of damage to the Leased Premises:

 

(a) rent for the Leased Premises shall abate if and to the extent rent abates
under the terms of the Lease; and

 

(b) this Sublease shall terminate if either the Landlord or the Sublandlord
shall become entitled to terminate the Lease pursuant to the provisions of the
Lease and the Lease is so terminated.



--------------------------------------------------------------------------------

APPLICATION OF LEASE

 

9.   Except as hereinbefore expressly provided, all terms, conditions, covenants
and agreements contained in the Lease shall apply and be binding upon the
parties hereto, and their respective successors and permitted assigns, the
appropriate changes of reference being deemed to have been made with the intent
that such clauses shall govern the relationship in respect of such matters as
between the Sublandlord and the Subtenant. Whenever under the terms of the Lease
the consent or approval of the Landlord is required then the Subtenant shall be
required to obtain the consent or approval of the Landlord and the Sublandlord
and whenever under the terms of the Lease notice to the Landlord is required
then the Subtenant shall be required to give notice to both the Landlord and the
Sublandlord.

 

RULES

 

10.   The Subtenant and the Subtenant’s employees and all persons visiting or
doing business with them on the Leased Premises shall be bound by and will
observe and comply with the reasonable rules which may be made by the
Sublandlord, notice of which shall be given to the Subtenant, and all such rules
shall be deemed to be incorporated in and form part of this Sublease.

 

POSTPONEMENT

 

11.   This Sublease is subordinate to any charge or security interest by or in
favour of the Landlord or the Sublandlord, provided that that Landlord or the
Sublandlord, as the case may be, first obtains from the relevant lender, chargee
or security interest holder, a non-disturbance agreement in favour of the
Subtenant.

 

CONSENT BY LANDLORD

 

12.   The obligations of the parties provided for in this Sublease are
conditional upon the consent of the Landlord to this Sublease and absent such
consent this Sublease shall be null and void.

 

NOTICE

 

13.   The provisions of the Lease shall govern the giving of notice under this
Sublease. The address of the Sublandlord for the purpose of such notice shall
be:

 

Smith & Nephew Inc.

4707 Levy Street

St. Laurent, Quebec H4R 2P9 Canada

 

Attention: Feroz Kassam, General Manager

 

Fax No.: (514) 956 1341

 

and the address for the Subtenant for the purpose of such notice shall be:



--------------------------------------------------------------------------------

Catalina Lighting Canada Inc.

185B Courtneypark Drive

Mississauga, Ontario L5T 2T6 Canada

 

Attention: Andre Gougeon, Controller

 

Fax No.: (905) 795-2977

 

with a copy to:

 

Catalina Lighting, Inc.

18191 N.W. 68th Ave.

Miami, Florida 33015 U.S.A.

 

Attention: Stephen G. Marble, Chief Financial Officer

 

Fax No: (305) 558 8027

 

EXECUTION OF SUBLEASE

 

14.   This Sublease may be executed in counterparts, each of which so executed
shall be deemed to be an original and such counterparts together shall
constitute one and the same document. Execution of this Sublease may be
communicated by facsimile transmission.

 

The parties have executed this Sublease:

 

CATALINA LIGHTING CANADA, (1992) INC.

the 10th day of June, 2003:

Per: /s/Stephen G. Marble

Name: Stephen G. Marble

Title: V.P.

Per:

 

 

--------------------------------------------------------------------------------

Name:

Title:

I/we have authority to bind the corporation

SMITH & NEPHEW INC.

the 10th day of June, 2003:

Per: /s/ Teresa Mattarelli

Name: Teresa Mattarelli,

Title: Business Unit Manager

Per: /s/ Sandra Broccoli

Name: Sandra Broccoli



--------------------------------------------------------------------------------

Title: Corporate Secretary

I/we have authority to bind the corporation

 



--------------------------------------------------------------------------------

SCHEDULE 1

 

Legal Description of Leased Premises

 

Part of Block 3 on Registered Plan 43M-915, designated as Parts 1 and 2 on Plan
43R-2229, in the Land Titles Office for the Land Titles Division of Peel (No.
43), City of Mississauga

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

Plan of Leased Premises



--------------------------------------------------------------------------------

SCHEDULE 3

 

Sublandlord’s Work

 

The Sublandlord’s work is outlined as follows:

 

  •   Dismantle, band and stack onsite all existing Pallet Racking and Floor
mounted guard rail.

 

  •   Removal of in-rack Sprinkler System



--------------------------------------------------------------------------------

SCHEDULE 4

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT made as of March 31, 2003.

 

B E T W E E N:

 

SMITH & NEPHEW INC.

 

(the “Sublandlord”)

 

- and –

 

CATALINA LIGHTING, INC.

 

(the “Indemnifier”)

 

RECITALS:

 

15.   By a sublease made as of March 31, 2003 (the “Sublease”) and made between
the Sublandlord and Catalina Lighting Canada, (1992) Inc. (the “Subtenant”), the
Sublandlord leased to the Subtenant certain premises (the “Premises”) described
in the Sublease and located in the building municipally known as 185 Courtney
Park Drive, Mississauga, Ontario, as more particularly described in the
Sublease, for a term commencing on July 1, 2003 and ending on March 30, 2008,
both dates inclusive and subject to adjustment in accordance with the terms of
the Sublease, subject to the Subtenant observing and performing all of the
terms, covenants, conditions and provisions in the Sublease on the part of the
Subtenant to be observed and performed (the “Covenants”);

 

16.   The Sublandlord only entered into the Sublease on the condition that the
Indemnifier enter into this Agreement with the Sublandlord, which is attached as
a schedule to the Sublease;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the Landlord
entering into the foregoing Sublease and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged by
each of the parties), the parties covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

AGREEMENT TO INDEMNIFY

 

1.1 Indemnity

 

The Indemnifier covenants and agrees with the Sublandlord that at all times
during the Term and any extension or renewal of the Term that:

 

(a) the Subtenant will observe and perform all of the Covenants; and

 

(b) it will indemnity, reimburse and hold harmless the Sublandlord from and
against any and all claims, damages (direct, indirect, consequential or
otherwise), losses, liabilities, demands, suits, judgments, causes of action,
legal proceedings, penalties or other sanctions and any all costs and expenses
arising in connection therewith, including, without limitation, legal fees and
disbursements on a solicitor and his own client basis (including, without
limitation, all such legal fees and disbursements in connection with any and all
appeals) which may in any way result from or arise out of or be in relation to
any non-observance or non-performance of the Covenants in accordance with the
terms of the Sublease.

 

Nothing in this section or elsewhere in this Agreement will be construed so as
to:

 

(i) release the Indemnifier or limit its obligations in a situation where the
Sublease is terminated before the expiry of the Term by the passage of time, or

 

(ii) confer any rights on the Indemnifier to occupy or use the Premises, or to
claim any interest or rights in the Premises or the Sublease, whether or not the
Indemnifier is required to perform any Covenants under this Agreement or the
Sublease.

 

1.2 No Release

 

The within indemnity is absolute and unconditional and the obligations of the
Indemnifier under this Agreement shall not be released, discharged, mitigated,
impaired or affected by any reason whatsoever, including, without limitation,
the following:

 

(c) any extensions of time, indulgences or modifications which the Sublandlord
may extend to or make with the Subtenant in respect of the performance of any of
the Covenants;

 

(d) any waiver by or failure of the Sublandlord to enforce any of the Covenants;

 

(e) any Transfer (as defined in the head lease dated November 6, 1997 between
Tag Quattro Inc. as landlord and the Sublandlord as tenant) by the Subtenant or
by any trustee, receiver or liquidator;

 

(f) any consent which the Sublandlord may give to a Transfer;

 

(g) any changes or amendments to the Sublease;



--------------------------------------------------------------------------------

(h) the release or discharge of the subtenant or any Transferee (as defined in
the Lease) in any receivership, bankruptcy, winding-up or other creditors’
proceeding or the rejection, disaffirmance or disclaimer of the Sublease in any
such proceeding;

 

(i) the expiration of the Term; or

 

(j) any exercise by the Sublandlord of any of its rights under the Sublease,
including, without limitation, the right to re-enter the Premises (as defined in
the Sublease) and terminate the Sublease. If in exercising its rights under the
Sublease the Sublandlord repossesses and/or relets the Premises, the
Sublandlord, after deducting all costs and expenses of repossessing and/or
reletting the Premises, shall be credited from time to time by the Sublandlord
to the account of the Indemnifier, and the Indemnifier shall pay any balance
owing to the Sublandlord from time to time, immediately upon demand by the
Sublandlord.

 

1.3 Defaults

 

In the event of the occurrence of an default under the Sublease or in the event
of a default under this Agreement, the Indemnifier waives any right to require
the Sublandlord to:

 

(a) proceed against the Subtenant or pursue any rights or remedies with respect
to the Lease;

 

(b) proceed against or exhaust any security of the Subtenant or any other person
and which is held by the Sublandlord; or

 

(c) pursue any other remedy whatsoever in the Sublandlord’s power.

 

The Sublandlord has the right to enforce the within indemnity regardless of the
acceptance of additional security from the Subtenant or any other person and
regardless of the release or discharge of the Subtenant, or any other person who
has provided security to the Sublandlord, by the Sublandlord or by others or by
operation of any law. Upon the occurrence of an default under the Sublease, the
Sublandlord may proceed against the Indemnifier.

 

1.4 Recoveries

 

No action or proceeding brought or instituted under this Agreement and no
recovery in pursuance of this Agreement shall be a bar or defence to any further
action or proceeding which may be brought under this Agreement by reason of any
further default or defaults in the performance and observance of the Covenants
or of this Agreement.

 

1.5 Effect of this Agreement

 

If two or more persons execute this Agreement as Indemnifier, the obligations of
each such person under this Agreement shall be joint and several. In like
manner, if the Indemnifier is a partnership or other business association, the
members of which are by virtue of statutory or general law subject to personal
liability, the liability of each such member is joint and several.



--------------------------------------------------------------------------------

1.6 Enter into Sublease

 

Without limiting any other provision of this Agreement, the liability of the
Indemnifier under this Agreement shall continue in full force and effect and
shall not be, or be deemed to have been, waived, released, discharged, impaired
or affected by reason of the release or discharge of the Subtenant in any
receivership, bankruptcy, winding-up or other creditors’ proceedings, or the
rejection, disaffirmance, disclaimer, termination or surrender of the Sublease
pursuant to any statute or otherwise and shall continue with respect to the
period prior thereto and thereafter for and with respect to the Term as if the
Sublease had not been rejected, disaffirmed, disclaimed, terminated or
surrendered, and upon the happening of any of the foregoing, the Indemnifier
shall:

 

(k) be deemed to be the subtenant under the Sublease as if it had originally
signed the Sublease as subtenant instead of the Subtenant; and

 

(l) upon written demand by the Sublandlord, enter into a sublease with the
Sublandlord on the same terms and conditions as the Sublease.

 

ARTICLE 2

GENERAL

 

2.1 Entire Agreement

 

This Agreement, including any Schedules attached to this Agreement and any
agreements and documents to be delivered pursuant to the terms of this
Agreement, constitutes the entire agreement between the parties pertaining to
the subject matter of this Agreement and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties. There are no representations, warranties or other agreements, whether
oral or written, between the parties in connection with the subject matter of
this Agreement except as specifically set out in this Agreement.

 

2.2 Amendments

 

No amendment, supplement, modification, waiver or termination of this Agreement
shall be binding on the parties unless same is in writing and signed by all of
the parties.

 

2.3 Waiver

 

No waiver of any provision of this Agreement shall be deemed to constitute a
waiver of any other provision, whether or not similar, nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided. No
forbearance by any party to seek a remedy for any breach by any other party of
any provision of this Agreement shall constitute a waiver of any rights or
remedies with respect to any subsequent breach.

 

2.4 Interpretation

 

In this Agreement, words importing the singular include the plural and
vice-versa, words importing gender include all genders and words importing
persons include corporations and vice-



--------------------------------------------------------------------------------

versa. All capitalized terms in this Agreement shall have the meaning given to
such terms in the Lease, unless the context otherwise requires.

 

2.5 Headings

 

The division of this Agreement into Articles and sections and the insertion of
headings is for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any part of it.

 

2.6 References to Articles

 

Any reference to an Article, section or Schedule in this Agreement shall be
deemed a reference to the applicable Article, section or Schedule contained in
this Agreement and to no other agreement or document unless specific reference
is made to such other agreement or document.

 

2.7 Applicable Law

 

This Agreement shall be construed in accordance with the laws of the Province of
Ontario and the laws of Canada applicable in the Province of Ontario and shall
be treated in all respects as an Ontario contract. Each of the parties
irrevocably attorns to the jurisdiction of the courts of the Province of
Ontario.

 

2.8 Counterparts

 

This Agreement may be executed by the parties in separate counterparts each of
which when so executed and delivered to all of the parties shall be deemed to be
and shall be read as a single agreement among the parties. In addition,
execution of this Agreement by any of the parties may be evidenced by way of a
faxed transmission of such party’s signature (which signature may be by separate
counterpart), or a photocopy of such faxed transmission, and such faxed
signature, or photocopy of such faxed signature, shall be deemed to constitute
the original signature of such party to this Agreement.

 

2.9 Assignability

 

Neither this Agreement nor any rights or obligations of the Indemnifier may be
assigned by the Indemnifier without the prior written consent of the
Sublandlord.

 

2.10 Notices

 

Any notice or other communication which either party may wish to give to the
other shall be in writing and shall be effectively given if:

 

(a) delivered personally;

 

(b) sent by prepaid courier service;

 

(c) sent by registered mail; or

 

(d) sent by fax.



--------------------------------------------------------------------------------

In the case of notice to:

 

  (i)   the Sublandlord at:

 

4707 Levy Street

St. Laurent, Quebec

H4R 2P9

Canada

 

Attention: Feroz Kassam, General Manager

 

Fax No.: 514-956-1341

 

  (ii)   the Indemnifier at:

 

Catalina Industries

18191 Northwest 68th Avenue

Miami, Florida, 33015

U.S.A.

 

Attention: Stephen G. Marble, Chief Financial Officer

 

Fax No.: 305-558-8027

 

or such other address as the party to whom such notice or other communication is
to be given shall have advised the party giving same in the manner provided in
this section. Any notice or other communication delivered personally or by
prepaid courier service shall be deemed to have been given and received on the
day it is so delivered at such address, provided that if such day is not a
business day such notice or other communication shall be deemed to have been
given and received on the next following business day. Any notice or other
communication sent by registered mail shall be deemed to have been given and
received on the date it is received or the date upon which notice to collect
registered mail at the post office is delivered. Regardless of the foregoing, if
there is a mail stoppage or labour dispute or threatened labour dispute which
has affected or could affect normal mail delivery by Canada Post, then no notice
or other communication may be delivered by registered mail. If there has been a
mail stoppage and if a party sends a notice or other communication by fax, telex
or other similar means of electronic communication, such party shall be relieved
from the obligation to mail the original document in accordance with this
section. If two or more persons are named as Indemnifier, such notice or other
communication given hereunder shall be sufficiently given if sent in the
foregoing manner to any one of such persons.

 

2.11 Recitals

 

Each of the parties represents and warrants to the other that each of the
recitals set out above is true and correct in substance and in fact, as such
recital relates to such party, and such recitals are incorporated as an integral
part of this Agreement.



--------------------------------------------------------------------------------

2.12 No Contra Proferentem

 

This Agreement has been negotiated and approved by the parties and,
notwithstanding any rule or maxim of law or construction to the contrary, any
ambiguity or uncertainty will not be construed against either of the parties by
reason of the authorship of any of the provisions of this Agreement.

 

2.13 Enforcement

 

The Indemnifier acknowledges and agrees that if the Sublandlord obtains a
judgment for breach of Sublease by the Subtenant or the Indemnifier, the
Sublandlord may encounter difficulties or obstacles in enforcing its judgment in
various foreign jurisdictions where the Indemnifier may have assets. As a
result, if the Sublandlord seeks to enforce any final judgement properly granted
by an Ontario court of competent jurisdiction which is not being appealed by the
Subtenant or the Indemnifier to a higher court, then the Indemnifier hereby
irrevocably (a) grants its consent to the registration or enforcement of said
judgment in any jurisdiction, domestic or foreign, in which it is determined
that the Indemnifier has or may have assets; and (b) agrees that it shall not
oppose or otherwise resist such registration or challenge the validity of the
said judgment or the enforcement of same. This section may be pleaded as a
complete estoppel to any actions which the Subtenant may take in resisting the
enforcement of any such judgment against it.

 

2.14 Binding Effect

 

This Agreement shall enure to the benefit of and shall be binding upon the
parties and their respective heirs, executors, administrators, successors and
assigns.



--------------------------------------------------------------------------------

THIS AGREEMENT has been signed by the parties with effect on the date first set
out on the first page of this Agreement.

 

SMITH & NEPHEW INC.

By:

 

/s/ Teresa Mattarelli

--------------------------------------------------------------------------------

   

Name: Teresa Mattarelli

Title: Business Unit Manager

By:

 

/s/ Sandra Broccoli

--------------------------------------------------------------------------------

   

Name: Sandra Broccoli

Title: Corporate Secretary

CATALINA LIGHTING, INC.

By:

 

/s/ Stephen G. Marble

--------------------------------------------------------------------------------

   

Name: Stephen G. Marble

Title: C.F.O.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

Title: